Citation Nr: 0909021	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-25 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased initial rating for service-
connected cataract and diabetic retinopathy, left eye, 
evaluated as noncompensable prior to April 17, 2008, as 20 
percent disabling from April 17, 2008 to August 28, 2008, and 
as 30 percent disabling as of August 28, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from October 1967 to May 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for diabetes 
mellitus and assigned an initial 20 percent rating; and 
denied claims for service connection for hypertension, 
peripheral neuropathy, and an eye condition.  In a November 
2005 notice of disagreement (NOD), the Veteran disagreed with 
the denial of service connection for an eye condition, 
hypertension, and peripheral neuropathy.  In another 
statement received at the RO in November 2005, the Veteran 
requested re-evaluation of the service-connected diabetes 
mellitus, claiming that the condition had worsened

In May 2006, the RO granted service connection for a left eye 
disability, characterized as left eye diabetic retinopathy, 
and cataract.  The RO assigned an initial noncompensable 
rating, and specifically noted that the noncompensable 
evaluation was not be included with the evaluation of 
diabetes mellitus as part of the disease process.  In June 
2006, the Veteran disagreed with the combined 20 percent 
rating for the service-connected diabetes mellitus with 
cataract and diabetic retinopathy of the left eye.

Meanwhile, the Veteran submitted a VA Form 9, substantive 
appeal, as to the issues of service connection for peripheral 
neuropathy and hypertension.

In a July 2006 rating decision, the 20 percent rating for the 
for the service-connected diabetes mellitus with cataract and 
diabetic retinopathy, left eye, was confirmed and continued.  
An NOD as to that decision was received at the RO in August 
2006.

In an October 2008 rating decision, the RO separated the left 
eye diabetic retinopathy and cataract disability from the 
service-connected diabetes mellitus, and awarded a separate 
evaluation of 20 percent, effective from April 17, 2008, and 
a rating of 30 percent from August 28, 2008.  The separate 20 
percent rating for the service-connected diabetes mellitus 
was confirmed and continued.  

In a rating decision, dated November 17, 2008, the RO granted 
service connection for peripheral neuropathy of the bilateral 
lower extremities, with each lower extremity evaluated 
separately.  The RO assigned an effective date for service 
connection for each lower extremity of June 24, 2008.  Notice 
of this decision was sent to the Veteran on November 20, 
2008.  There is no notice of disagreement of record as to the 
issue of entitlement to an earlier effective date for service 
connection for peripheral neuropathy for either the right or 
left lower extremity. 
However, the claims files include a supplemental statement of 
the case (SSOC), dated November 12, 2008 (i.e., five days 
prior to the aforementioned rating decision), which lists the 
issue of service connection for hypertension, and essentially 
includes the "issues" of entitlement to effective dates for 
service connection for peripheral neuropathy for the right 
and left lower extremities prior to June 24, 2008.  Given the 
foregoing, it appears that these "issues" were erroneously 
included in the November 2008 SSOC.  As there is no basis for 
the Board to take jurisdiction over these "issues," they 
will not be further discussed.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (2008).  

The issues of service connection for a right eye disability, 
an increased rating for service-connected diabetes mellitus, 
currently evaluated as 20 percent disabling, and an increased 
initial rating for service-connected left eye disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

Hypertension was not first shown during service or within a 
year following discharge from service, and there is no 
competent medical evidence of record indicating that the 
Veteran's hypertension is otherwise related to service or to 
a service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated as a result of 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for 
hypertension.  In his substantive appeal, received in June 
2006, he asserted that his hypertension was secondary to his 
service-connected diabetes mellitus.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted on the basis of 
a post-service initial diagnosis of a disease when, "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).  Service connection may also be granted 
for hypertension when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.  

The Veteran's service treatment records do not show treatment 
for, or a diagnosis of, hypertension.  The Veteran's 
separation examination report, dated in May 1969, shows that 
his heart was clinically evaluated as normal, and that his 
blood pressure was 110/68.  In an accompanying "report of 
medical history" he denied having a history of high or low 
blood pressure.  

The post-service medical evidence includes VA treatment, 
hospital, and examination reports, dated between 2000 and 
2008.  This evidence shows that the Veteran was noted to have 
hypertension, and that his medical history is significant for 
obesity.  

There is no evidence in the Veteran's service treatment 
records to show that he had hypertension.  The earliest 
medical evidence to show hypertension is dated in 2000.  This 
is a period of about 30 years following service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence to 
show that hypertension is related to the veteran's service, 
or to a service-connected disability.  In this regard, the 
only competent opinions in the claims files are found in VA 
examination reports, dated in March 2005, April 2006, and 
June 2008, which show that the examiners all indicated that 
the Veteran's hypertension is not related to his service-
connected diabetes mellitus.  Finally, there is no competent 
evidence to show that hypertension became disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
preponderance of the evidence is against the claim, and 
service connection for hypertension is not warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that hypertension is due to service, or a 
service-connected disability.  In this case, the totality of 
the medical evidence outweighs the Veteran's lay contentions 
regarding the etiology of the hypertension, particularly when 
considering the service treatment records and post-service VA 
medical records (which indicate that the Veteran does not 
have hypertension due to his service or a service-connected 
disability.


Duties to Notify and Assist

VA has satisfied its duties to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in March 2005, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The March 2005 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  
The RO has obtained the Veteran's service medical records, as 
well as VA medical records.  

An etiological opinion has not been obtained for the claim 
(on a direct basis).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment records do not show any 
relevant treatment, the claimed condition is first shown 
about 30 years after separation from service, and there is no 
competent evidence to show that the claimed condition is 
related to the Veteran's service.  Given the foregoing, the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the service and post-
service medical record provides evidence against this claim.  
The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Veteran has not been prejudiced 
by a failure of VA in its duty to assist, and any violation 
of the duty to assist could be no more than harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for hypertension is denied.  


REMAND

In a June 2005 rating decision, the RO denied the Veteran's 
claim for service connection for an eye condition.  In 
February 2006, the Veteran filed a timely notice of 
disagreement (NOD).  In a May 2006 rating decision, the RO 
granted service connection for a left eye disability.  
Because a timely NOD was filed to the February 2006 rating 
decision, which appears to have involved consideration of a 
bilateral eye disability, and as service connection was 
subsequently granted for a left eye disability, the RO must 
now provide the Veteran with a Statement of the Case (SOC) on 
the issue of entitlement to service connection for a right 
eye disability.  See Manlincon v. West, 12 Vet. App. 238 
(1999).   

With regard to the issues of entitlement to an increased 
evaluation for service-connected diabetes mellitus, and an 
increased initial evaluation for cataract and diabetic 
retinopathy, left eye, in the June 2005 rating decision, the 
RO granted service connection for diabetes mellitus, 
evaluated as 20 percent disabling.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c) West 
2002).  In November 2005, the Veteran filed a claim for an 
increased rating for diabetes mellitus.  In a May 2006 rating 
decision, the RO granted service connection for diabetic 
retinopathy and cataract, left eye, with an effective date 
for service connection of April 3, 2006.  The RO stated that 
the Veteran's evaluation for his left eye disability was to 
be "included with the evaluation of diabetes mellitus as 
part of the disease process."  The RO further indicated that 
the Veteran's evaluation for diabetes mellitus, together with 
his left eye disability, was 20 percent disabling.  

In June 2006, the Veteran filed a timely NOD on the issue of 
"diabetes mellitus with cataract and diabetic retinopathy, 
left eye continued at 20 percent."  In October 2008, the RO 
indicated that it had assigned a separate, noncompensable (0 
percent) evaluation for the veteran's left eye disability 
prior to April 17, 2008, a 20 percent disability rating from 
April 17, 2008 to August 28, 2008, and a 30 percent 
disability rating as of August 28, 2008.  The RO further 
stated that the 20 percent rating for diabetes mellitus was 
continued.  

In summary, the Veteran's June 2006 NOD expresses 
disagreement with the 20 percent combined rating that was 
assigned for diabetes mellitus and a left eye disability.  
Because a timely NOD was filed to the February 2006 rating 
decision, the RO must provide the Veteran with a Statement of 
the Case (SOC) on the issues of entitlement to an increased 
rating for service-connected diabetes mellitus, currently 
evaluated as 20 percent disabling, and entitlement to an 
increased initial rating for his service-connected left eye 
disability.  Manlincon.   

Accordingly, the case is REMANDED for the following action:

Issue Statements of the Case with respect 
to the issues of: 1) entitlement to 
service connection for a right eye 
disability; 2) entitlement to an 
increased rating for service-connected 
diabetes mellitus, currently evaluated as 
20 percent disabling; and 3) entitlement 
to an increased initial rating for 
service-connected cataract and diabetic 
retinopathy, left eye.  The Veteran 
should be advised that he may perfect his 
appeal of any of these issues by filing a 
Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, 
see 38 C.F.R. § 20.302(b), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


